Citation Nr: 1618549	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1956 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Roanoke, Virginia.

The Veteran appeared at a videoconference hearing before the undersigned in February 2012.  A transcript of the hearing is of record.   

In December 2012, through his representative, the Veteran waived his right to initial consideration of additional evidence by the RO. 38 C.F.R. §§ 19.9, 20.1304(c) (2015).  In January 2013, the Veteran submitted a written statement in support of his claim.

This case was previously remanded by the Board in May 2012 and March 2013, when it was remanded for further development.  

In March 2013 remand, the Board stated that the issue of TDIU has been raised in the Veteran's October 2011 statement when he wrote that he was "unable to hold any type of job" due to his spine disability.  As such, the issue of TDIU was remanded for further evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A March 2015 supplemental statement of the case denied the Veteran entitlement to TDIU.  As such, the issue is now back before the Board for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude gainful employment consistent with his education and occupational experience.
CONCLUSION OF LAW

The criteria for the grant of TDIU have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is permanently unemployable due to service-connected disabilities (hearing loss, posttraumatic stress disorder, a back disability, tinnitus, radiculopathy of the right lower extremity, and impairment of the anterior tibial nerve), and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2015).  The record indicates that the Veteran has not been gainfully employed since 2007.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for TDIU "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).   

In any event, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service. 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

In the present case, service connection is in effect for bilateral hearing loss, rated 40 percent; PTSD, rated 30 percent; spondylolisthesis (back disability), rated 10 percent; tinnitus, rated 10 percent; radiculopathy of the right lower extremity, rated 10 percent; and impairment of the anterior tibial nerve, rated 10 percent.  The combined service-connected rating for compensation is 70 percent.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore been met.

As previously stated, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to render him unable to sustain substantial employment.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disabilities.

Here, the Board acknowledges that the Veteran has reported on multiple occasions that he has not worked since 1995, when he retired from his cell phones manufacturing job.  The record shows, however, that he continued to work until December 2007 as a social club manager.  See May 2013 VA 21-8940 forms which the Veteran filled out to report his work history.  He has also worked as a laborer for Kelly Services from 1997 to 2007.  Id.  

The April 2013 VA examiner opined that the Veteran's service-connected disabilities did not render the Veteran unable to be gainfully employed, as the Veteran retired after 20 years of working with those disabilities.  (The examiner noted that the Veteran did not work for the 17 years following retirement.  This is inconsistent with other statements that the Veteran made in May 2013, when he stated that he worked for Kelly Services and then as social club manager from 1997 to 2007.)  The examiner stated that the Veteran could choose to be retrained for a vocation that does not involve standing, lifting, or prolonged walking, as the Veteran has stated that he is painfree when he sits down. 

Another April 2013 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus are less likely as not preventing him from maintaining substantially gainful employment.  The examiner reasoned that the Veteran's hearing loss and tinnitus did not preclude him from understanding conversational speech if he was in a quiet listening environment, and that the Veteran's hearing improved when he was issued hearing aids by VA.  The examiner added that with hearing aids use, the Veteran can hear and understand most conversational speech, providing only more evidence against this claim. 

Yet another April 2013 examiner opined that the Veteran's mild or transient PTSD symptoms decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported to the examiner that he retired in 1995, and worked part-time for some time after that, retiring fully in 2000.  (Again, the Board notes that this is inconsistent with other statements that the Veteran made in two May 2013 statements.)  The Veteran related that when he did work, he performed excellently and did not experience any work-related impairments in his occupational functioning due to PTSD symptoms.  The Veteran told the examiner that if he could physically return to work, he did not feel that his PTSD symptoms would impair his ability to function occupationally, providing yet more evidence against his claim. 

The Board acknowledges that the Veteran is competent to report the symptoms of his disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board recognizes that the Veteran has testified to having problems hearing, and having issues with back and leg pains.  

The Veteran underwent multiple VA examinations, and years of treatment for his service-connected disabilities at both VA and private practices.  The April 2013 PTSD examiner denied that the Veteran's PTSD would have a large impact on his occupation, which the Veteran confirmed himself when he stated that he was an excellent employee.  The audio VA examiner stated that, with the use of hearing aids, the Veteran would have few problems understanding conversational speech.  While an April 2013 VA examination report noted that the Veteran's physical disabilities precluded him from doing work that involved prolonged standing, lifting, or walking, the examiner emphasized that the Veteran would be able to perform a job where he sits (as the Veteran has stated that he is pain free when he sits down).  

Nevertheless, as discussed above, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).

The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities and their symptoms are 100 percent disabling.  After separating from active service after 20 years, the Veteran maintained a job for about 31 years, and never reported having any issues related to his service-connected disabilities during that time.  It was not until an October 2009 statement that the Veteran related that his back problems prevented him "from holding steady employment without incurring severe pain and time lost."  See October 2009 statement from the Veteran.  In the documents on the record, the Veteran has characterized himself as being "retired," having retired after many years of work.   

The Board acknowledges that a June 2008 VA examiner related that the Veteran was unable to secure full time employment since he was discharged from active service in 1976 due to his PTSD symptoms.  The Board does not place great probative value on that opinion, however, as its premise is factually incorrect.  The Veteran worked for decades after he was released from active service, stopping work only in 2007.  The Veteran has described himself as having been an excellent employee who experienced no occupational issues related to PTSD.  As the record shows, the Veteran also obtained an undergraduate degree in 1978, and then attended a year of graduate school.  All of this speaks to a highly-functioning individual, and not to someone unable to obtain employment for decades after separation from service.  

In sum, the record does not demonstrate that the Veteran's service-connected disabilities, in and of themselves, are of such severity as to preclude his participation in substantially gainful employment.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  Accordingly, the Board finds that TDIU must be denied.  38 C.F.R. § 4.16(a) (2015).
  
In reaching this decision, the Board has considered the Veteran's assertions that his service-connected disabilities, and particularly his back disability, have rendered him incapable of substantial employment.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that his disabilities prevent him from doing his usual occupation, thereby causing him to be unemployed.  The Board acknowledges his belief that his symptoms are of such severity as to warrant a TDIU; however, the competent evidence of record does not show that he in unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, and that the Veteran has problems associated with his service-connected disabilities (the basis of the current ratings) the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  The Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Indeed, based on his 31-plus year history of employment and an education that includes an undergraduate degree and some graduate school, coupled with service connected disabilities that at best only hinder his communicative abilities and prolonged physical tasks, and without consideration of his age, the Board finds that the Veteran would be able to work.  Thus, for all the foregoing reasons, the Board finds that referral to the Director of the Compensation and Pension Service for extraschedular consideration of the claim for entitlement to a TDIU is not warranted, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.340 (2014).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)
ORDER

Entitlement to TDIU is denied. 



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


